DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5, 9, and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,586,622 to Thompson et al. (“Thompson”).
As to claims 1, 2, and 11, Thompson teaches an aqueous based treatment solution for remediating sulfide and substantially without the formation of precipitate, the treatment solution comprising:
at least one hydroxide (See col. 4 lines 50-55),
at least one organic acid (See col. 4 lines 45-50),
water (See col. 4 lines 48-52), and
a collective concentration of the at least one organic acid in the treatment solution is at least 0.01 weight % (See col 4 lines 48-50, diluting 275 grams per liter is the equivalent of ~27.5% by weight and is greater than 0.01% by weight) .
Thompson is different from claim1 in that Thompson does not mention a collective concentration of the at least one hydroxide compound in the treatment solution in the range of 35-55 weight % and a content of water in the treatment solution is at least 30%.  However, Thompson explains that the inclusion of the hydroxide results (See col. 4 lines 45-55).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amount of hydroxide added to the solution in order to provide for a desired pH.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
Moreover, in providing desired amounts of hydroxide and humic acid diluted in water in Thompson, the balance of the composition will be water.  Accordingly, it would have been obvious to a person having ordinary skill in the art that the amount of water in the final composition will be optimized as a result of including the humic acid and optimizing the hydroxide added, and would provide the predictable result of an effective aqueous phase for dilution of the humic acid and hydroxide.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claims 5 and 9, Thompson teaches the composition of claim 1, but does not mention using a concentration of humic acid of between 0.01-10, or between 0.01-1.0 by weight.  However, Thompson explains that the humic acid is used to provide catalytic effect (See col. 3 lines 5-50) and therefore would be a result effective variable which controls the catalytic activity of the treatment solution.   Accordingly, it would have been Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.


Claims 3, 4, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of U.S. Patent Application Publication No. 2010/0056404 to Talley (“Talley”).
As to claims 3 and 4, Thompson teaches the composition of claim 1, and Thompson provides for the use of sodium hydroxide (See Thompson col. 4 lines 53-55), but Thompson does not mention that an additional hydroxide such as KOH is used.  Talley is directed to a similar composition for the treatment and removal of sulfides from fluids using liquid additive compositions (See Talley abstract). Talley suggests the use of KOH as an equivalent for NaOH for providing acid neutralization (See Talley [0049]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to combine NaOH and KOH in Thompson in order to provide for the predictable result of acid neutralization as taught by Talley.  See MPEP 2144.06, combining at recognized equivalents useful for the same purpose is considered to be prima facie obvious.

As to the use of MEA, Talley is directed to a similar composition for the treatment and removal of sulfides from fluids using liquid additive compositions (See Talley abstract).  Talley suggests using an MEA in the treatment solution as a surfactant (See Talley [0069] MEA monomer is included in MIRANOL M2M-MEA surfactant).  Talley explains that surfactants reduce the surface tension in the solution (See [0037]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to include an MEA surfactant in the composition of Thompson in order to provide for reduced surface tension as taught by Talley.
Moreover, as to the concentration, Talley explains that the concentration of the surfactant is a result effective variable which controls the effectiveness of the composition (See [0074]).  Accordingly, it would have been obvious to optimize the amount of MEA surfactant in the composition of Thompson and Talley in order to provide for a desired level of effectiveness and surface tension reduction properties.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claim 8, Thompson teaches the solution of claim 1, but does not mention a barium or silicate agent.  Talley is directed to a similar composition for the treatment and removal of sulfides from fluids using liquid additive compositions (See Talley abstract).  Talley suggests providing silicate to facilitate neutralization (See [0060]).  Accordingly, it .

Claim 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talley in view of Thompson.
As to claim 12, Talley discloses a treatment process (par [0049], [0096]-[0097]) for remediating a contaminated liquid (para [0004], [0044]) containing more than 5 ppm hydrogen sulfide (H2S) (para [0109]: "the hydrogen sulfide content of the produced hydrocarbons went from 25 ppms to under 2 ppms"), comprising steps of:
preparing a treatment solution (para [0006]) comprising an aqueous solution containing at least one hydroxide compound (para [0049]);
adding to the contaminated liquid an amount of a treatment solution (para [0007]) sufficient to reduce a concentration of hydrogen sulfide in the contaminated liquid to =< 5 ppm (para [0109]); 
adding an organic acid to the contaminated liquid (See Talley [0027]  and/or [0075] various acidic chelating agents are taught); 
dispersing the treatment solution in the contaminated liquid (para [0007]: "form a contacted mixture”) and allowing the treatment solution to react with the contaminated liquid for a period of time until a concentration of hydrogen sulfide in the contaminated liquid is reduced to =< 5 ppm (para [0109]; said experiment implies mixing the said treatment solution with oil in order to produce the formed sludge).

Talley is different from claim 12 in that Talley does not mention that the aqueous solution is added to provide hydroxide concentration of 125-5000ppm in the liquid to be treated or an organic acid dosage of at least 0.01ppm in the contaminated liquid, or the use of humic acid in the organic acid.
As to the amount of hydroxide to add to the contaminated liquid, in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to adjust the preparation protocol accordingly in the course of routine experimentation in order to provide a better chemical quality and environmental acceptability of the treated/decontaminated liquids.  See MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
Alternatively, with respect to the amount of hydroxide, Talley suggests that the amount of hydroxide added is stoichiometrically related to the amount of sulfuric acid produced, which in turn is in a stoichiometric relationship with the original sulfide (See [0050] –[0053]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amount of hydroxide added based on the amount of sulfide present in order to treat sulfuric acid resulting from the treatment of sulfide as taught in Talley.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
generally differences in concentration are not patentably significant unless criticality is shown.
Alternatively, as to the amount of organic acid, Talley teaches that the peracetic acid is a result effective variable which controls the amount of sulfide which can be treated (See Talley [0010] peracetic acid is the peroxygen compound and see [0050]-[0053], the peroxygen compound is stoichiometrically adjusted to the amount of sulfide to be treated) or Talley also suggests that other organic acids used as chelating agents are result effective variables which control the amount of metal ions which can be chelated and dissolved (See [0027] and [0061]).  Accordingly, it would have been obvious to optimize the amount of peracetic acid organic acid in order to provide for a desired amount of sulfide treatment and/or to optimize the amount of other chelating organic acids in order to provide for a desired amount of metal ions which can be chelated and/or dissolved as taught by Talley.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
As to the use of humic acid, Thompson is directed to a method of treating sulfide in water (See Thompson abstract, mercaptans are sulfides).  Thompsons explains that the humic acid acts as a catalyst to catalyze the reaction to other products that are more easily removed (See col. 1 lines 15-25, col. 2 lines 60-70, and col. 3 lines 1-50).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to add humic acid in the treatment method in Talley in order to provide for a catalytic effect on the reactions to facilitate removal of sulfides as taught by Thompson.
As to claim 13, Talley and Thompson teaches the method of claim 12, but does not mention hydroxide in a range of 500 to 2500 ppm in the contaminated liquid.
As to the amount of hydroxide to add to the contaminated liquid, in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to adjust the preparation protocol accordingly in the course of routine experimentation in order to provide a better chemical quality and environmental acceptability of the treated/decontaminated liquids.  See MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
Alternatively, with respect to the amount of hydroxide, Talley suggests that the amount of hydroxide added is stoichiometrically related to the amount of sulfuric acid produced, which in turn is in a stoichiometric relationship with the original sulfide (See [0050] –[0053]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the amount of hydroxide added based on the amount of sulfide present in order to treat sulfuric acid resulting from the treatment of sulfide as taught in Talley.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).

As to the amount of organic acid to add to the contaminated liquid, in view of the above disclosure, it would have been obvious for the person of ordinary skill in the art to adjust the preparation protocol accordingly in the course of routine experimentation in order to provide a better chemical quality and environmental acceptability of the treated/decontaminated liquids.  See MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
Alternatively, as to the amount of organic acid, Talley teaches that suggests that other organic acids used as chelating agents are result effective variables which control the amount of metal ions which can be chelated and dissolved (See [0027] and [0061]), and Thompson suggests that the humic acid controls the catalytic effect (See Thompson col. 3 lines 1-25).  Accordingly, it would have been obvious to optimize the the amount of other chelating organic acids and humic acid in order to provide for a desired amount of metal ions which can be chelated and/or dissolved and to control the catalytic effect as taught by Talley as well as Thompson.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).
As to claim 15, Talley and Thompson teaches process of claim 12, and further teaches MEA (see Talley [0069] MEA monomer is included in MIRANOL M2M-MEA surfactant), but does not mention a concentration of 0.5 -15 ppm. Moreover, as to the (See [0074]).  Accordingly, it would have been obvious to optimize the amount of MEA surfactant in the composition of Thompson and Talley in order to provide for a desired level of effectiveness and surface tension reduction properties.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
As to claims 16, Talley and Thompson discloses the treatment method of claim 12. Talley further discloses wherein the aqueous solution contains at least two different hydroxide compounds (para [0049], disclosing mixtures of OH-comprising bases).
As to claim 17, Talley and Thompson teach the treatment method of claim 12, and provides for a contaminated hydrocarbon based liquid (See Talley [0044]).
As to claim 18, Talley and Thompson teaches the treatment method of claim 12 and Talley suggests using a mixture of hydroxides which selects KOH (See [0049] and  [0053]).   Where the claimed chemical composition and the prior art composition are the same they must have the same properties.  See, for example, MPEP 2112.01 (II), if the prior art teaches the same chemical compound or composition, the properties applicant discloses and/or claims are presumed to be present. Here, since the prior art KOH is the same hydroxide used by applicant (See instant application [0046]) to produce the recited properties regarding the freezing point of the solution, the prior art is considered to have these properties as well.

As to claim 20, Talley and Thompson teach the treatment method of claim 12, and further Talley provides for, 5-60%,  30% KOH and that the additive composition is diluted in sufficient water to provide for the desired concentration strength (See [0049] [0055]-[0058]).  Therefore, the collective amounts of water and KOH are considered result effective variables which would have been obvious to optimize in order to provide for a desire treatment strength of the treatment solution in Talley and Thompson.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,550,337 in view of Thompson and Talley. 
As to claims 1-20, ‘337 claims 1-22 substantially embrace the invention currently claimed.  Differences between the claims of ‘337 and the instant claims are considered to be obvious for reasons analogous to the prior art rejections.
Allowable Subject Matter
Subject to applicant overcoming the ODP rejection, Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Thompson and Talley are considered to be the nearest prior art but they do not teach nor fairly suggest the organic acid includes fulvic acid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUCAS A STELLING/Primary Examiner, Art Unit 1773